Citation Nr: 0824682	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-08 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran; wife of veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

The Board finds it useful to outline pertinent procedural 
history.  In December 2005, the veteran filed a claim for 
service connection for "Cold Weather Injury due to exposure 
to severe cold while serving in Germany."  The veteran then 
listed disabilities he contended he currently had, including 
a disability of the feet, hands and ears, as well as 
circulatory problems and peripheral neuropathy.  

In April 2006, the RO issued a rating decision.  In pertinent 
part, the RO denied service connection for disability of the 
feet, hands and ears, circulatory problems and peripheral 
neuropathy of the upper and lower extremities.  The RO, 
however, did not deny a claim for service connection for 
"cold weather injury," although the denied claims involve 
similar symptoms and complaints.  The veteran filed 
disagreement with the denial of service connection for "cold 
weather injuries."  In July 2006, the veteran was notified 
that the RO could not accept the veteran's document as a 
notice of disagreement as a final decision had not been made 
on the issue of "cold weather injuries."

Subsequently, in an August 2006 rating decision, the RO 
denied the claim for service connection for "cold weather 
injuries."  The veteran has perfected an appeal as to this 
claim.  

In April 2007, the veteran and his wife testified before a 
Decision Review Officer (DRO) at the RO.  In June 2008, the 
veteran testified before the undersigned Veterans Law Judge.  
Copies of the transcripts of these hearings have been 
associated with the claims file.

In July 2008, a motion to advance the veteran's appeal on the 
docket was granted.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The service medical records are negative for any findings 
that were attributed to a cold injury or frostbite; there is 
no post-service medical or other competent evidence of record 
that reflects the veteran has been diagnosed as having 
residuals of a cold injury at any time during the more than 
53 years that have elapsed since his separation from service.


CONCLUSION OF LAW

Service connection for claimed residuals of cold weather 
injuries is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a July 2006 VCAA notification letter.  
This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, the letter informed the 
veteran of how to establish a disability rating and an 
effective date, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2006 VCAA letter was issued prior to the August 2006 rating 
decision that is the subject of this appeal.  Thus, this 
notice was timely.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  Regarding private medical records, 
in response to the July 2006 VCAA letter that informed the 
veteran to let VA know about any other evidence or 
information that he thought would support his claim, he 
responded in July 2006 that he had no additional evidence.  
Further, although in the April 2007 DRO hearing, the veteran 
and his wife referenced private medical records, this was in 
reference to other disabilities, and the veteran has 
indicated that he has not been diagnosed as having cold 
injury residuals.  Thus, the Board finds that there are no 
known relevant private medical records not of file.  See 
38 C.F.R. § 3.159(c).  

The evidence of record includes VA medical records.  The 
veteran, however, has not been provided a VA examination that 
includes an opinion regarding whether the veteran has 
residuals of cold weather injuries attributable to service.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the service medical records do not show that 
the veteran sustained a cold injury or frostbite during 
service, and there is no post-service medical or other 
competent evidence of record that reflects the veteran has 
been diagnosed as having residuals of claimed in-service cold 
injuries during the more than 53 years that have elapsed 
since his separation from service.  Under these 
circumstances, there is no duty to provide a VA examination 
or medical opinion.  Id.

The Board is cognizant that the representative has asserted 
that the veteran should be provided a VA examination, 
indicating that the veteran's service medical records have 
been destroyed.  In this regard, the representative cited to 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
notes, however, that the service medical records are in the 
claims file.  The RO has found that some of the veteran's 
service personnel records are unavailable, although the 
claims file contains the veteran's DD Form 214, which shows 
that the veteran had service in Germany, where he contends he 
incurred the cold injury.  It is pertinent to note that the 
veteran has noted that he was not treated for a cold injury 
during service. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim for service connection for residuals of cold weather 
injuries.  Adjudication of this claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has residuals of cold weather 
injuries sustained during active service in Germany.  He 
testified before a DRO officer and the Board that he was 
exposed to extreme cold temperatures while on active duty.  
During the latter hearing, the veteran indicated that he was 
outside for 30 days at a time without protective/warm gear.  
The veteran recalled that he would have to go to sleep while 
still wet and that he began experiencing tingling and loss of 
sensation in his feet shortly after his discharge from 
service.  He further testified that, while he has had 
diabetes for approximately 40 years, his bilateral foot 
symptoms began before his diabetes.

The service medical records are negative for any indication 
that the veteran sustained or sought treatment for residuals 
of cold weather injuries during service.  A report of medical 
examination completed at the time of the veteran's separation 
from service in April 1955 does not show any findings 
relating to a cold injury or residuals of same.

VA treatment records dated in recent years or decades after 
service indicate that the veteran receives ongoing foot and 
toenail care and has been diagnosed as having diabetes 
mellitus.  An August 2004 treatment record indicates that the 
veteran had onychomycosis.  A June 2005 treatment records 
documents a diabetic foot examination.  In another June 2005 
VA treatment record, a clinician noted that the veteran 
related that his forefoot hurt; the clinician found that the 
veteran had mycotic toenails, metabolic syndrome X with 
diabetes, hypertension, hyperlipidemia, and obesity, as well 
as psoriasis.  Additional VA medical records document the 
veteran's treatment for these disabilities.

Analysis

The veteran contends that he has residuals of cold weather 
injuries as a result of being exposed to extreme cold 
temperatures while on active duty in Germany.  The service 
and post-service medical records do not indicate that the 
veteran was treated for or diagnosed with a cold weather 
injury or residuals of frostbite during service or at any 
time after service.  In this regard, although the veteran has 
testified, in essence, that he has had symptoms of cold 
weather injuries since service, he has not contended that he 
has been treated for or diagnosed with residuals of a cold 
injury at any time during or after service.  

Although the claims file contains numerous medical records 
documenting treatment for disease of the toenails and include 
reports of foot examinations, all dated in recent years or 
decades after service, these medical records are devoid of 
any finding or diagnosis relating to a cold weather injury.  
It is pertinent to note that these post-service medical 
records do show that the veteran has been diagnosed with 
diabetes and it is apparent that he has been placed on 
diabetic foot care. 

Although the veteran contends that he has residuals of cold 
weather injuries sustained during service, he has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical diagnosis or causation.  Accordingly, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, residuals of frostbite cannot be 
diagnosed by a layperson.  See Jandreau, supra.  Thus, while 
the veteran is competent to report what comes to him through 
his senses, such a tingling or numbness in his legs and feet, 
he does not have medical expertise to provide a diagnosis or 
etiology for these symptoms (e.g., providing an opinion that 
such symptoms are due to a remote cold injury rather than 
diabetes mellitus.)  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Simply put, the veteran, as a layman, does not 
have the expertise to diagnose frostbite or residuals of a 
cold injury, nor does he have the competence to provide an 
opinion regarding the etiology of his tingling and numbness 
of the legs and feet.  Again, the only diagnosis relating to 
his sensory complaints that appears in the medical record is 
diabetes. 

In the absence of proof of a current diagnosis of the claimed 
disability, residuals of cold injuries, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for residuals 
of a cold weather injury must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).



ORDER

Service connection for residuals of cold weather injuries is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


